On Elotion to Dismiss Appeal.
MONROE, C. J.
Defendant (appellee) moves to dismiss this appeal on the grounds: That the appeal was originally returned to the Court of Appeal, First circuit, which tribunal, on December 12, 1912, made the following order:
“We do hereby order and direct that the appeal herein be, and the same is hereby transferred to the Supreme Court, as provided by Act No. 19 of 1912.”
That no return day was fixed. That no affidavit was made that the appeal ivas not taken for the purpose of delay, and that the transcript, filed in this court on January 20, 1913, is not the record that had been lodged in the Court of Appeal.
Act No. 19 of 1912, under the authority of 'which the transfer was ordered, amends, reenacts, and supersedes Act 56 of 1904, and does not require that the order of transfer shall fix a return day, or that it shall be predicated upon an affidavit; and it is silent in regard to method to be adopted in bringing the appeal to this court. Inasmuch, however, as the proper place for the original record, whereby the appeal was taken to the Court of Appeal, is the district court, *658it appears to ns that appellants acted reasonably in having a transcript made to be lodged in this court.
The motion to dismiss is therefore overruled.